                 Case 1:20-cv-00164-KPF Document 16 Filed 05/05/20 Page 1 of 2




                                                                                                           44 Wall Street
                                                                                        New York, New York 10005-2407
                                                                      Telephone (212) 732-2000 • Facsimile (212) 571-1219

MELISSA MANNA
ASSOCIATE
DIRECT: 516-357-3753
FAX: 212-742-1219
E-MAIL MMANNA@CULLENLLP.COM


       April 30, 2020

       Via ECF and E-Mail:
                                                                  MEMO ENDORSED
       Honorable Katherine Polk Failla
       United States District Court, Southern District of New York
       40 Foley Square
       New York, New York 10007

                        Re:   Carmen Burgos v. The Stop & Shop Supermarket
                              Company LLC
                              Docket no.   : 1:20-cv-00164 (KPF)
                              D/Loss       : 08/14/2019
                              Our File No. : 23003-146

       Dear Honorable Justice Polk Failla:

       Please be advised that we represent defendant The Stop & Shop Supermarket Company
       LLC in the above referenced matter.

       Please accept this joint status letter pursuant to Your Honor’s directive.

       The subject lawsuit involves an alleged slip and fall that took place on August 14, 2019 at the
       Stop & Shop Supermarket located at 961 East 174th Street, Bronx, New York. Plaintiff claims to
       have sustained cervical herniations, tear and synovitis of the right shoulder, lumbar sprain, and
       left hip traumatic bursitis.

       Attached is our jointly proposed case management order. Paper discovery has been exchanged
       and the remaining discovery is provided for in that attached proposed order.

       Plaintiff has not yet set forth a settlement demand.

       Based on the within Civil Case Management Plan and Schedule, the parties respectfully request
       that the initial conference be deemed adjourned sine die.
            Case 1:20-cv-00164-KPF Document 16 Filed 05/05/20 Page 2 of 2
                                                             Honorable Katherine Polk Failla
                                                                                    Page 2




  Thank you for your attention to the foregoing.

  Very Truly Yours,

  Melissa Manna
  Melissa Manna
  Attorneys for Defendant

  Brian J. Levy
  Brian J. Levy
  Attorneys for Plaintiff



Application GRANTED. The Court will endorse the parties' proposed case
management plan under separate cover. The initial pretrial conference
currently scheduled for May 20, 2020, is hereby ADJOURNED sine die. The
parties are ORDERED to appear for a pretrial conference on September 8,
2020, at 11:00 a.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York.

Dated:        May 5, 2020                          SO ORDERED.
              New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
